253 F.2d 876
102 U.S.App.D.C. 354
Mary E. ARMENTROUT, Appellant,v.COLUMBIA FEDERAL SAVINGS AND LOAN ASSOCIATION, Appellee, LeeW. Cowan, Trustee in Bankruptcy for Peter V.Trzpis, Intervenor.
No. 14100.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 24, 1958.Decided Jan. 30, 1958.

Mr. Ben Lindas, Washington, D.C., with whom Mr. Ethelbert B. Frey, Washington, D.C., was on the brief, for appellant.
Mr. Irving Turner, Washington, D.C., for appellee.
Mr. John W. Maher, Washington, D.C., entered an appearance for intervenor Lee W. Cowan, trustee in bankruptcy for Peter V. Trzpis.
Before EDGERTON, Chief Judge, and PRETTYMAN and FAHY, Circuit judges.
PER CURIAM.


1
The District Court denied a motion filed by defendant Armentrout for restraint of the sale of certain property in satisfaction of the plaintiff Association's judgment lien against the defendant Trzpis and for 'dismissal' of that lien.  At the time of the issuance of the District Court's order defendant Trzpis had been adjudged bankrupt.  This fact was brought to our attention by intervention of the trustee in bankruptcy; it was not before the trial court.  We therefore remand the case to that court for reconsideration in the light of the pendency of the bankruptcy proceedings.  For the purpose of the remand the order of the District Court must be vacated.